Sedgwick, Ch. J.
The first ground upon which the new trial was asked, was that of newly-discovered evidence. The affidavit used to support this was insufficient. It contained no proof of facts hut of admissions, or rather inferences from them, said to be contained in an examination of Bell, taken in proceedings supplementary to execution. But the examination was not produced. The facts intimated, rather than stated, were not of prevailing inportance, and some of them could not be given in evidence. It would appear that all that was relevant and -that might have been proven could have been had upon the trial.
Another ground for asking a new trial was as follows: In response to plaintiff’s requests to find, the judge made the fob *576lowing note: “ Each of the within requests is to be marked refused except so far as covered by the findings and conclusions signed and settled by me.” It would not seem necessary to grant a new trial for such reason. The merits were not involved. The mistake of form, if it were one, might be remedied, by a motion to the judge himself, but on the contrary, the plaintiff allowed the proceedings to go on to the settlement of the case and did not ask that the judge should sign each request refused, etc. There seemed to be acquiescence in the action of the judge in respect of the requests of plaintiff.
Order affirmed, with requests.
Gtegbrioh, J., concurs.
Order affirmed.